



EXHIBIT 10.23.1


 


AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT


 

THIS AMENDMENT NO. 1 TO INDEMNIFICATION AGREEMENT (this “Amendment”) is made
effective as of March 3, 2009 by and among Hertz Global Holdings, Inc., a
Delaware corporation formerly known as CCMG Holdings, Inc. (the “Company”), The
Hertz Corporation, a Delaware corporation (“Hertz” and, together with the
Company, the “Company Entities”), Carlyle Partners IV, L.P., a Delaware limited
partnership, (the “Fund”), CP IV Coinvestment, L.P., CEP II U.S. Investments,
L.P., CEP II Participations S.à.r.l SICAR and TC Group IV, L.L.C., a Delaware
limited liability company (“Manager”) (collectively, the “Other Investors”).

 


RECITALS


 

A.                                   The parties hereto or their predecessors
have entered into that certain Indemnification Agreement, dated as of
December 21, 2005 (the “Agreement), to govern certain of their respective
rights, duties and obligations with respect the indemnification of Indemnitees
(as defined in the Agreement) by each of the Company Entities;

 

B.                                     In accordance with Section 10 of the
Agreement, the parties hereto wish to amend the Agreement; and

 

NOW THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions contained in the Agreement and herein,
the parties hereto hereby agree as follows:

 

1.                                       Section 2(a)(ii) of the Agreement is
hereby amended and restated to read in its entirety as follows:

 

“(ii)                            to the fullest extent permitted by applicable
law, from and against any and all Obligations in any way resulting from, arising
out of or in connection with, based upon or relating to (A) the fact that such
Indemnitee is or was a director or an officer of any member of the Company Group
or is or was serving at the request of such corporation as a director, officer,
employee or agent of or advisor or consultant to another corporation,
partnership, joint venture, trust or other enterprise, (B) any breach or alleged
breach by such Indemnitee of his or her fiduciary duty as a director or an
officer of any member of the Company Group or (C) any payment or reimbursement
by any Indemnitee, pursuant to indemnification arrangements or otherwise, of any
Obligations contemplated in the foregoing clauses (A) or (B) of this
Section 2(a)(ii);”

 

2.                                       Section 10 of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“10.                           Miscellaneous.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  This Agreement is not intended to
confer any right or remedy hereunder upon any Person other than each of the
parties hereto and their respective successors and permitted assigns and each
other Indemnitee.  No amendment, modification, supplement or discharge of this
Agreement, and no waiver hereunder shall be valid and binding unless set forth
in writing and duly executed by the party or other Indemnitee against whom
enforcement of the amendment, modification, supplement or discharge is sought. 
Neither the waiver by any of the parties hereto or any other Indemnitee of a
breach of or a default under any of the provisions of this Agreement, nor the
failure by any party hereto or any other Indemnitee on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right, powers
or privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any provisions hereof, or any
rights, powers or privileges hereunder.  The rights, indemnities and remedies
herein provided are cumulative and are not exclusive of any rights, indemnities
or remedies that any party or other Indemnitee may otherwise have by contract,
at law or in equity or otherwise, provided that (i) to the extent that any
Indemnitee is entitled to be indemnified by any member of the Company Group and
by any other Indemnitee or any insurer under a policy procured by any
Indemnitee, the obligations of the members of the Company Group hereunder shall
be primary and the obligations of such other Indemnitee or insurer secondary,
and (ii) no member of the Company Group shall be entitled to contribution or
indemnification from or subrogation against such other Indemnitee or insurer. 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.”

 

3.                                       Confirmation of the Agreement.  Except
as set forth in this Amendment, the Agreement is hereby ratified and confirmed
and shall continue in full force and effect.  On and after the date of this
Amendment, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference to the Agreement
in any other agreements, documents or instruments shall mean and be a reference
to the Agreement as amended by this Amendment.

 

4.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to any conflict of laws provisions that would require
the application of the Law of any other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

5.                                       Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same instrument.                    

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment by
their authorized representatives as of the date first above written.

 

 

 

TC GROUP IV, L.L.C.

 

By:

TC Group Cayman Investment Holdings, L.P., its

 

 

managing member

 

 

By:

TCG Holdings Cayman II, L.P., its general

 

 

 

partner

 

 

 

By:

DBD Cayman, Limited, its general

 

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel A. D’Aniello

 

 

 

Name:

 Daniel A. D’Aniello

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

CARLYLE PARTNERS IV, L.P.

 

By:

TC Group IV, L.P., its general partner

 

 

By:

TC Group IV Managing GP, L.L.C., its

 

 

 

general partner

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

By:

TCG Holdings, L.L.C., its managing

 

 

 

 

 

member

 

 

 

 

 

By:

 

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

 

 

 

 

 

 

 

 

 

CP IV COINVESTMENT, L.P.

 

By:

TC Group IV, L.P., its general partner

 

 

By:

TC Group IV Managing GP, L.L.C., its

 

 

 

general partner

 

 

 

By:

TC Group, L.L.C., its sole member

 

 

 

 

By:

TCG Holdings, L.L.C., its

 

 

 

 

 

managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

 

Name:

Daniel A. D’Aniello

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

 

CEP II U.S. INVESTMENTS, L.P.

 

By:

CEP II Managing GP, L.P., its general partner

 

 

By:

CEP II Managing GP Holdings, Ltd., its

 

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Conway, Jr.

 

 

 

Name:

William E. Conway, Jr.

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

CEP II PARTICIPATIONS S.à.r.l SICAR

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Conway, Jr.

 

 

 

Name:

William E. Conway, Jr.

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Pearson

 

 

 

Name:

David B. Pearson

 

 

 

Title:

Director

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ J. Jeffrey Zimmerman

 

 

Name:

 J. Jeffrey Zimmerman

 

 

Title:

Senior Vice President, General Counsel &

 

 

 

Secretary

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ J. Jeffrey Zimmerman

 

 

Name:

J. Jeffrey Zimmerman

 

 

Title:

Senior Vice President, General Counsel &

 

 

 

Secretary

 

--------------------------------------------------------------------------------
